262 F.2d 218
104 U.S.App.D.C. 329
DISTRICT OF COLUMBIA, a Municipal Corporation, Appellant,v.Mabel ELLIOTT, Appellee.
No. 14285.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 19, 1958.Decided Oct. 3, 1958.

Mr. John A. Earnest, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation counsel, Milton D. Korman, Principal Asst. Corporation Counsel, Hubert B. Pair and John R. Hess, Asst. Corporation Counsel, were on the brief, for appellant.
Mr. Richard A. Mehler, Washington, D.C., with whom Messrs. George J. Goldsborough, Jr., and Byron N. Scott, Washington, D.C., were on the brief, for appellee.
Before PRETTYMAN, WILBUR K. MILLER and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal by the District of Columbia from a jury verdict of money damages for personal injuries sustained by appellee in a fall on a public sidewalk.


2
On the record before us the appeal, being without merit, is dismissed.


3
Appeal dismissed.